Citation Nr: 1511300	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-15 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected disease or injury.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the RO.

In April 2011, November 2012, and August 2014 the Board remanded this matter for further development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

1. Glaucoma was not manifest during service.  Glaucoma is unrelated to service.

2. Glaucoma is unrelated to service connected disease or injury. 


CONCLUSIONS OF LAW

1. Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2. Glaucoma is not proximately due to or the result of (causation or aggravation) a service-connected disease or injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim).  The record reflects adequate notification and development of the issue, to include obtaining multiple medical opinions.  The duty to assist has been met.  


Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  The Board notes that the Veteran has been granted entitlement to service connection for diabetes mellitus type II with retinopathy and erectile dysfunction associated with diabetes mellitus type II with retinopathy.

The Veteran contends that his glaucoma is related to his service-connected diabetes mellitus.

Service treatment records do not reflect any findings of glaucoma.  A March 1968 separation examination found that his eyes were normal.  Based upon the normal in-service findings, the absence of pathology in proximity to service and the absence of competent evidence linking the remote onset of glaucoma to service, we conclude that glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, the Veteran's main theory of entitlement is of a relationship to a service-connected disease, secondary service connection.  38 C.F.R. § 3.310.

In a letter dated March 25, 2008, a private examiner verified that the Veteran has glaucoma and mentioned that he receives treatment from eye doctors for this condition.  Private medical records show the Veteran was seen for blurry vision and floaters, and was prescribed eye glasses.

The Veteran underwent VA examinations in October 2008 and June 2011 with the same VA examiner.  The VA examiner provided differing opinions with respect to whether the Veteran's glaucoma was related to his service-connected diabetes mellitus on the basis of the same record.  In October 2008 the examiner noted that the Veteran had glaucoma which was controlled with topical medication.  He stated that he did not think that the difference in pupils is related to any service-connected problem.  He concluded it was probably related to an injury that occurred after service.  In a handwritten addendum dated in November 2008, the examiner noted that right glaucoma was at least as likely as not due to diabetes and the injury of 20 years prior. 

In June 2011, the same VA examiner noted that he had reviewed the claims file and the 2008 VA examination and "concluded that glaucoma was not a service-connected disability and that has been repeated in at least two other rating decisions."  After physical examination of the Veteran, the examiner stated, "I conclude that glaucoma open-angle type with neovascularization is not at least as likely due to the rated diabetes." No rationale was provided.

In February 2013 the Veteran was afforded another VA examination.  The examiner opined that the Veteran's glaucoma was at least as likely as not in any way related (incurred or aggravated by) to his service-connected diabetes mellitus.  The examiner explained that diabetes mellitus does not cause open angle glaucoma, but that it could cause neovascular glaucoma.  There was no evidence of any neovascular glaucoma.  Thus, the examiner concluded that the Veteran's glaucoma was at least as likely as not caused or aggravated by his service-connected diabetes mellitus.

Due to the confusing language of the February 2013 opinion and the fact that the opinion was contradicted by the examiner's rationale, the Veteran's claims file was returned to the examiner in order to provide clarification as to whether the Veteran's glaucoma was caused or aggravated by his diabetes mellitus and as to whether the disability was directly related to service.  The examiner re-reviewed the Veteran's claims file in March 2013 and opined that his glaucoma was not likely ("less likely as not"/"less than 50 percent probability") caused by or aggravated by his service-connected diabetes mellitus.  The accompanying rationale was essentially identical to that which was provided in February 2013, but the examiner added that while diabetes can cause a specific type of glaucoma, the Veteran did not have any evidence of iris neovascularization or secondary glaucoma that would be due to diabetes mellitus.  The examiner did not provide any rationale for why the Veteran's glaucoma was not aggravated by his diabetes mellitus.  Moreover, the examiner did not provide an opinion as to whether the Veteran's glaucoma was directly related to service.

In September 2014 the Veteran underwent another VA examination.  The examiner diagnosed open angle glaucoma.  The examiner reported it is not possible to determine, without resorting to speculation, whether the Veteran's glaucoma had its onset while in service.  

The examiner added that diabetes is thought to be a possible risk factor for the development of open angle glaucoma (just as increasing age, family history, and African American race are risk factors).  She indicated that it is not possible to determine conclusively whether diabetes was a factor in the development of the Veteran's glaucoma.  She asserted that diabetes may have been a risk factor in the development in Veteran's glaucoma.  She noted she cannot say to what extent the diabetes (as opposed to age or genetics), may have played a role.  Thus, she found that it is less likely as not that the Veteran's current glaucoma was caused or aggravated by his service-connected diabetes mellitus.

The Board has been presented with a remarkable number of confusing medical opinions prior to the September 2014 document.  In view of the internal conflicts within the documents and lack of intelligent rationale, we accord such evidence little probative value. 

The Board finds that the most probative evidence in this respect is the September 2014 VA examination report.  The examiner addressed the nature and etiology of the Veteran's glaucoma and provided adequate rationale.  After examination of the Veteran and review of the medical evidence in the record, the VA examiner concluded it is less likely as not that the Veteran's current glaucoma was caused or aggravated by his service-connected diabetes mellitus.  She did add however, that diabetes, along with a number of other possible factors, may have been a risk factor in the development in the Veteran's glaucoma.  She indicated that it is not possible to determine conclusively whether diabetes was a factor in the development of the Veteran's glaucoma.  In essence, the examiner raised a theory of a relationship which reflects why the opinion is adequate.  However, addressing a possible theory falls far short of establishing proximate causation (causation or aggravation).  Rather, despite the possible theory of a relationship, it was actually concluded that service-connected disease or injury did not cause or aggravate the glaucoma in this Veteran's case.  Similarly, despite the confusion language of the prior medical opinions, it appears that examiners could find a relationship is there was neovascularization associated with diabetes.   

Here, the most probative evidence establishes that the degree of disability associated with glaucoma is unrelated to service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.



ORDER

Service connection for glaucoma is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


